Abated and
Memorandum Opinion filed December 31, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00427-CR
____________
 
ROBERT ESPINOZA GARZA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 1130082
 
 
 

M E M O R
A N D U M   O P I N I O N
            On December 9, 2009, this court was formally notified of
appellant’s death and furnished a copy of a proof of death letter from the
Harris County Medical Examiner. The death of an appellant during the pendency
of an appeal deprives this court of jurisdiction. See Ryan v. State, 891
S.W.2d 275 (Tex. Crim. App. 1994). When an appellant dies after an appeal is
perfected but before this court issues the mandate, the appeal is to be
permanently abated. See Tex. R. App. P. 7.1(a)(2). 
            Accordingly, we order the
appeal permanently abated. 
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do
not publish — Tex. R. App. P. 47.2(b).